STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 4, 2018
               Plaintiff-Appellee,

v                                                                  No. 332254
                                                                   Huron Circuit Court
RONALD JEFFERY BEDFORD,                                            LC No. 15-305904-FH

               Defendant-Appellant.


Before: CAMERON, P.J., and SERVITTO and GLEICHER, JJ.

PER CURIAM.

        A jury convicted the 26-year-old defendant of one count of third-degree criminal sexual
conduct (CSC III), MCL 750.520d, based on his sexual interaction with a 15-year-old girl. (The
jury acquitted defendant of a second CSC III count.) Defendant argues that the prosecutor
engaged in misconduct when a prosecution witness commented—without provocation—on
defendant’s invocation of his right to remain silent and his right to counsel. Defendant also
argues that defense counsel was ineffective for failing to seek remediation of this error. We
affirm.

                                           I. FACTS

        At trial, the prosecution played for the jury a 20-minute video recording of defendant’s
police interview with Detective Kevin Knoblock. The prosecutor did not show the entirety of the
interview to the jury. At the conclusion of the recording, the prosecutor inquired, “What was
said after that that you recall, anything?” Detective Knoblock responded:

              The interview actually ended not long after that, five—maybe five to eight
       minutes after that. Kind of rehashed with the defendant whether or not he had
       contact with the victim in this case and I wanted to reduce it to a question/answer
       statement and the defendant opted not to do that, he opted to get a lawyer, and I
       stopped all questioning at that—at that point. [Emphasis added.]

Defense counsel did not object to this statement.




                                               -1-
       Following his conviction, defendant filed a motion for a new trial, claiming that the
prosecutor engaged in misconduct by failing to instruct Knoblock not to testify about defendant’s
invocation of his right to counsel and by asking Knoblock a question designed to elicit this
testimony. Defendant also alleged that defense counsel was ineffective for failing to object,
move for a mistrial, and seek a curative instruction.

        At a Ginther1 hearing, defense counsel noted that defendant had not yet invoked his right
to an attorney on the video. Counsel did not believe that Knoblock’s testimony was “necessarily
appropriate,” but felt it was a “very brief statement, there wasn’t any follow-up on it, there was
no continuation of it beyond that statement.” Counsel testified that he strategically chose not to
object because it would have drawn attention to defendant’s invocation. Further, the
prosecutor’s question did not explicitly reference defendant’s invocation of his right to counsel,
and counsel did not believe that defendant was prejudiced by Knoblock’s testimony as the jury
had just watched a recording during which defendant repeatedly denied his guilt for 20 minutes.
Counsel also believed that one juror, who had some experience as a teacher using the O.J.
Simpson trial as a lesson for her students, would understand defendant’s rights and would relay
that information to the other jurors during deliberations. Finally, counsel stated that he knew that
he could have objected outside the presence of the jury, but elected not to. He acknowledged
that he could have moved for a mistrial as well, but had not thought to do so and in hindsight,
could not see how doing so would have affected the trial’s outcome. He made a strategic
decision not to ask for a curative instruction so as to avoid drawing attention to defendant’s
invocation.

        The trial court noted that the prosecutor asked a “very general” question of Knoblock that
could have been answered in many permissible ways and that Knoblock’s answer was not
designed to intentionally “railroad” defendant. The court looked at the other evidence presented
and noted that Knoblock’s statement “was very completely quick . . . the statement was made,
and we just kept moving.” The court also stated that it had observed the jury and did not see any
indication that the statement “piqued [its] curiosity.” The trial court concluded that Knoblock’s
testimony did not necessitate a new trial and that there was no prosecutorial misconduct.

        Moreover, the trial court found defense counsel’s decision not to highlight the improper
testimony was sound trial strategy. The court concluded that there was no “reasonable
probability that if not for counsel errors, the result would have been different and the result that
did occur was fundamentally unfair or unreliable.” The trial court further reasoned that
defendant’s acquittal on one CSC III charge indicated that the jury had adequately relied on the
other witnesses’ testimony in rendering its verdict. For these reasons, the trial court concluded
that there was no ineffective assistance of counsel.




1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -2-
                             II. PROSECUTORIAL MISCONDUCT

        Defendant continues to challenge the prosecutor’s inquiry of Detective Knoblock.
Defendant failed to preserve his challenge by contemporaneously objecting and requesting a
curative instruction. See People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010). As
a general rule, we review claims of prosecutorial misconduct to determine “whether a defendant
was denied a fair and impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546
(2007). “Issues of prosecutorial misconduct are decided case by case, and this Court must
examine the entire record and evaluate a prosecutor’s remarks in context.” Id. at 64. We review
unpreserved challenges, however, for plain error affecting defendant’s substantial rights.
Bennett, 290 Mich. App. at 475. “Reversal is warranted only when plain error resulted in the
conviction of an actually innocent defendant or seriously affected the fairness, integrity, or
public reputation of judicial proceedings.” Id. at 475-476 (quotation marks and citation omitted).

        A prosecutor may not question a police officer regarding a defendant’s invocation of his
right to counsel or to remain silent. People v Knapp, 244 Mich. App. 361, 383-384; 624 NW2d
227 (2001). This error does not require automatic reversal; rather, the prosecutor may show that
the error was harmless beyond a reasonable doubt. Id. at 384. A single, brief reference to the
defendant’s invocation of his rights may be deemed harmless. People v Shafier, 483 Mich. 205,
214-215; 768 NW2d 305 (2009), quoting Greer v Miller, 483 U.S. 756, 764-765; 107 S. Ct. 3102;
97 L. Ed. 2d 618 (1987).

        Here, the prosecutor did not ask the detective to comment on defendant’s invocation of
his right to counsel or to remain silent. Rather, the prosecutor attempted to give a more complete
picture of defendant’s custodial interrogation by inquiring what happened after the footage
shown to the jury. The detective could have provided any number of responses, but without
prompting described that the interview ended because defendant invoked his right to counsel.
This improper response was not occasioned by misconduct or error on the prosecutor’s part.

       Moreover, the comment was harmless. The jury had just watched a 20-minute video
recording of defendant repeatedly denying any criminal culpability. The jury would not likely
jump to the conclusion that defendant was guilty simply because he then invoked his right to
counsel. The jury was more likely to conclude that defendant tired of the detective’s repetitive
questions. Under these circumstances, we discern no error requiring relief.

                        III. INEFFECTIVE ASSISTANCE OF COUNSEL

         Defendant also continues to challenge his trial counsel’s failure to take any action at trial
to correct Detective Knoblock’s improper testimony. Because defendant filed a motion for, and
the trial court held, an evidentiary hearing to address his allegations, defendant’s challenges are
preserved for appellate review. People v Rodriguez, 251 Mich. App. 10, 38; 650 NW2d 96
(2002).

        “Whether a person has been denied effective assistance of counsel is a mixed question of
fact and constitutional law.” People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). We
review the trial court’s factual findings for clear error and legal conclusions de novo. Id. In
doing so, we must give due deference to the unique opportunity of the trial court to determine the

                                                 -3-
credibility of witnesses appearing before it. Id. We review for an abuse of discretion the trial
court’s denial of a defendant’s motion for a new trial. People v Cress, 468 Mich. 678, 691; 664
NW2d 174 (2003).

        “[I]t has long been recognized that the right to counsel is the right to the effective
assistance of counsel.” United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039; 80 L. Ed. 2d 657
(1984), quoting McMann v Richardson, 397 U.S. 759, 777 n 14; 90 S. Ct. 1441; 25 L. Ed. 2d 763
(1970). In Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984),
the United States Supreme Court held that a convicted defendant’s claim of ineffective assistance
of counsel includes two components: “First, the defendant must show that counsel’s performance
was deficient. . . . Second, the defendant must show that the deficient performance prejudiced
the defense.” To establish the first component, a defendant must show that counsel’s
performance fell below an objective standard of reasonableness under prevailing professional
norms. People v Solomonson, 261 Mich. App. 657, 663; 683 NW2d 761 (2004). With respect to
the prejudice aspect of the test for ineffective assistance, the defendant must demonstrate a
reasonable probability that but for counsel’s errors the result of the proceedings would have
differed. Id. at 663-664. The defendant must overcome the strong presumptions that his
“counsel’s conduct falls within the wide range of professional assistance,” and that his counsel’s
actions represented sound trial strategy.” Strickland, 466 U.S. at 689.

        Defense counsel’s decision not to raise a contemporaneous objection to Detective
Knoblock’s testimony was sound trial strategy. This Court has deemed reasonable trial strategy
an attorney’s decision not to object to improper police testimony “to avoid reemphasizing it.”
People v Barker, 161 Mich. App. 296, 304-305; 409 NW2d 813 (1987). And that is exactly what
happened in this case. Defense counsel indicated at the Ginther hearing that he did not want to
draw attention to the fact that defendant had invoked his right to counsel. Counsel reasonably
determined that the detective’s testimony was not overly prejudicial to his client as the statement
was brief and came immediately after the jury watched the 20-minute recorded interview.
Moreover, counsel noted that one juror on the panel was well-versed in the topic of a criminal
defendant’s legal rights and might share that information if the issue came up during
deliberations. And as noted, the admission of the detective’s single, brief statement was
harmless and therefore could not have affected the outcome of the trial.

        Defendant next asserts that counsel should have requested a curative instruction to
remedy the prejudicial nature of Detective’s Knoblock’s testimony. A curative instruction,
however, would have placed a spotlight on the statement. Defense counsel reasonably sought to
avoid that result as already noted.

        Finally, defendant contends that counsel should have moved for a mistrial based on the
detective’s statement. However, an attorney cannot be deemed ineffective for failing “to make a
frivolous or meritless motion.” People v Riley, 468 Mich. 135, 142; 659 NW2d 611 (2003).
“[N]ot every . . . mention before a jury of some inappropriate subject matter warrants a mistrial.
Specifically, an unresponsive, volunteered answer to a proper question is not grounds for the
granting of a mistrial.” People v Waclawski, 286 Mich. App. 634, 710; 780 NW2d 321 (2009)
(citation omitted). This was exactly the situation before the trial court. Detective Knoblock
volunteered information that he should have known was inadmissible without prompting by the
prosecutor. In any event, the statement was brief and not prejudicial. Accordingly, the trial

                                               -4-
court would have had no grounds to grant a mistrial and counsel was not ineffective for failing to
request that relief.

       We affirm.



                                                            /s/ Thomas C. Cameron
                                                            /s/ Deborah A. Servitto
                                                            /s/ Elizabeth L. Gleicher




                                               -5-